Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 74-82, 85-87, 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Gorton (US 4832299) in view of Larkin (US 20090125055).
Regarding claim 74, Gorton discloses the attachment system comprising: a cradle (18, figure 1-2) comprising protrusions (108, figure 2, col 7, lines 55-62) which attach to an medical apparatus (12); a first clamp arm (30, figure 1, col 5, lines 6-17) attached to the cradle; and a second clamp arm (72, figure 1, col 6, lines 20-30) configured to move between a clamped position and an unclamped position (col 6, lines 20-44), the first clamp arm and the second clamp arm being configured to attach the cradle to a structure (14) when the second clamp arm is in the clamped position (figure 1, col 6, lines 20-44).
Gorton does not disclose a plurality of recesses and one or more closures, the plurality of recesses being configured to receive a plurality of protrusions of the apparatus, the one or more closures being configured to selectively secure at least one of the plurality of protrusions within at least one of the plurality of recesses so that the cradle is removably attached to the apparatus.	Larkin discloses an adjustable securing device in relatively pertinent to problem posed by Applicant of securing a medical apparatus to a clamp. Larkin teaches a cradle (1, figure 1-3) comprising a plurality of recesses (21, figures 2-3) and one or more closures (45), the plurality of recesses being configured to receive a plurality of protrusions (13, figure 3) of the apparatus (figure 4), the one or more closures being configured to selectively secure at least one of the plurality of protrusions within at least one of the plurality of recesses so that the cradle is removably attached to the apparatus ([0025], [0029]).
Larkin provides tabs to selectively secure the protrusions in the recesses so that the cradle is removable from the apparatus ([0025]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton with the cradle attachment mechanism of Larkin in order to selectively secure and detach the apparatus from the cradle. Further, it has previously been held that rearrangement of parts is unpatentable if the position of the part would not have modified the operation of the device (MPEP 2144.04 VI C). In this case, Larkin provides the opposite arrangement of the protrusion and recess from Gorton. The rearrangement of parts replacing the protrusions on the cradle of Gorton and having the recess instead would not have changed the operation of the device to secure the instrument to the cradle.
Regarding clam 75, Gorton further discloses the first protrusion being on an opposite side of the apparatus from the second protrusion (figure 2) and the cradle is configured to support a first protrusion of the plurality of protrusions and a second protrusion of the plurality of protrusions within the plurality of recesses (figure 2), but fails to disclose the arrangement being the recess on the cradle and the protrusions being on the apparatus.	Larkin discloses an adjustable securing device in relatively pertinent to problem posed by Applicant of securing a medical apparatus to a clamp. Larkin teaches a cradle (1, figure 1-3) comprising a plurality of recesses (21, figures 2-3) the plurality of recesses being configured to receive a plurality of protrusions (13, figure 3) of the apparatus (figure 4, [0025], [0029]).
Larkin provides tabs to selectively secure the protrusions in the recesses so that the cradle is removable from the apparatus ([0025]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton with the cradle attachment mechanism of Larkin in order to selectively secure and detach the apparatus from the cradle. Further, it has previously been held that rearrangement of parts is unpatentable if the position of the part would not have modified the operation of the device (MPEP 2144.04 VI C). In this case, Larkin provides the opposite arrangement of the protrusion and recess from Gorton. The rearrangement of parts replacing the protrusions on the cradle of Gorton and having the recess instead would not have changed the operation of the device to secure the instrument to the cradle.
Regarding claim 76-77, Gorton discloses the cradle comprises a body portion (18, figure 2) and a plurality of cradle arms (22, figure 2) extending from the body portion, the plurality of cradle arms comprising a first and second cradle arm extending parallel to the first cradle arm (figure 2).
Gorton does not disclose the plurality of recesses and one or more closures positioned on the plurality of cradle arms. 	Larkin discloses an adjustable securing device in relatively pertinent to problem posed by Applicant of securing a medical apparatus to a clamp. Larkin teaches a cradle (1, figure 1-3) comprising a plurality of recesses (21, figures 2-3) and one or more closures (45), positioned on the cradle arms (30).
Larkin provides tabs to selectively secure the protrusions in the recesses so that the cradle is removable from the apparatus ([0025]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton with the cradle attachment mechanism of Larkin in order to selectively secure and detach the apparatus from the cradle. Further, it has previously been held that rearrangement of parts is unpatentable if the position of the part would not have modified the operation of the device (MPEP 2144.04 VI C). In this case, Larkin provides the opposite arrangement of the protrusion and recess from Gorton. The rearrangement of parts replacing the protrusions on the cradle of Gorton and having the recess instead would not have changed the operation of the device to secure the instrument to the cradle.
Regarding claim 78, Gorton further discloses the cradle removably attached to the apparatus, the cradle configured to support the plurality of protrusions within the plurality of recesses to support at least a portion of a weight of the apparatus (col 7, lines 55-65).
Regarding clam 79-80, Gorton further discloses the cradle comprises a first and second cradle (22, figure 2) arm different from the first cradle arm.
Gorton does not disclose wherein the one or more closures comprises a plurality of closures, the plurality of closures is configured to selectively secure the protrusions within the plurality of recesses so that the cradle is removably attached to the apparatus and supports the apparatus, the plurality of closures comprises a first and second closure, the cradle comprises a first and second cradle arm different from the first cradle arm, the first closure positioned on the first cradle arm and the second closure being positioned on the second.	Larkin discloses an adjustable securing device in relatively pertinent to problem posed by Applicant of securing a medical apparatus to a clamp. Larkin teaches a plurality of closures (45 on both sides of cradle arms 30), the plurality of recesses being configured to receive a plurality of protrusions (13, figure 3) of the apparatus (figure 4), the plurality of closures configured to selectively secure at least one of the plurality of protrusions within at least one of the plurality of recesses so that the cradle is removably attached to the apparatus ([0025], [0029]), the plurality of closures comprises a first and second closure (45), the first closure positioned on the first cradle arm (45 on arm 30) and second closure being positioned on the second arm (45 on second arm 30).
Larkin provides tabs to selectively secure the protrusions in the recesses so that the cradle is removable from the apparatus ([0025]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton with the cradle attachment mechanism of Larkin in order to selectively secure and detach the apparatus from the cradle. Further, it has previously been held that rearrangement of parts is unpatentable if the position of the part would not have modified the operation of the device (MPEP 2144.04 VI C). In this case, Larkin provides the opposite arrangement of the protrusion and recess from Gorton. The rearrangement of parts replacing the protrusions on the cradle of Gorton and having the recess instead would not have changed the operation of the device to secure the instrument to the cradle.
Regarding claims 81-82, Gorton does not discloses the plurality of recesses configured to prevent incorrect placement of the plurality of protrusions within the plurality of recesses and the plurality of closures configured to prevent incorrect placement of the plurality of protrusions with in the plurality of recesses.
Larkin discloses an adjustable securing device in relatively pertinent to problem posed by Applicant of securing a medical apparatus to a clamp. Larkin teaches the plurality of recesses configured to prevent incorrect placement of the plurality of protrusions within the plurality of recesses and the plurality of closures configured to prevent incorrect placement of the plurality of protrusions with in the plurality of recesses ([0025], [0029], the positioning tab is deflectable and prevents the movement of the protrusions within the recesses).
Larkin provides tabs to selectively secure the protrusions in the recesses so that the cradle is removable from the apparatus ([0025]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton with the cradle attachment mechanism of Larkin in order to selectively secure and detach the apparatus from the cradle. 
Regarding claim 85, Gorton further discloses wherein when the cradle is removably attached to the apparatus (col 7, lines 55-62), the apparatus is configured to pivot about an axis defined by a line (24) connecting the plurality of protrusions (when the apparatus is removed, it can pivot about an axis that runs through both the protrusions).
Regarding claim 86, Gorton discloses the structure is a pole or rail (14, figure 2).
Regarding claim 87, Gorton discloses the instrument supported can be a pump (col 4, lines 12-17).
Regarding claim 90, Gorton discloses a knob (44, figure 2) configured to move the second clamp arm between the clamped position and the unclamped position (col 5, lines 10-15).
Regarding claim 91, Gorton does not disclose wherein the one or more closures are configured to release the at least one of the plurality of protrusions from the at least one of the plurality of recesses responsive to a deactivation of the one or more closures.
Larkin further teaches the one or more closures being configured to release at least one of the plurality of protrusions from the at least one of the plurality of recesses responsive to a deactivation of the one or more closure ([0025], [0029], the tab deflects resiliently after force application which allows the protrusion to move into or out of the recess).
Larkin provides tabs to selectively secure the protrusions in the recesses so that the cradle is removable from the apparatus ([0025]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton with the cradle attachment mechanism of Larkin in order to selectively secure and detach the apparatus from the cradle. 
Regarding claims 92-93, Gorton further discloses the cradle comprises a bumper (106) positioned on a surface of the cradle, the bumper being configured to face the apparatus (figure 2), but Gorton does not disclose the bumper comprises an elastic material.
Larkin further teaches the use of closure (45) on the cradle that deflect and are resilient. It follows naturally that the outer bumper portion of the cradle adjacent the instrument would be elastic as well since the closure is made of the same material as the surrounding cradle (figure 3).
Larkin uses flexible material in order to allow the cradle to deflect as desired. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton with the elastic material of Larkin in order to selectively secure and detach the apparatus from the cradle.
Claims 83-84 are rejected under 35 U.S.C. 103 as being unpatentable over Gorton in view of Larkin further In view of Zlatic (US 2012/0181405).
Regarding claims 83 and 84, Gorton and Larkin does not disclose the closure is a latch or lock.
Zlatic discloses a mounting system relative pertinent to problem posed by Applicant of securing apparatuses to a mounting system. Zlatic teaches the use of a latch (34, figure 4, [0021-0022]) which locks the engagement of the catch (35).
Zlatic utilizes a latch and catch in order to releasably secure the gate to the housing and allow the apparatus to be secured to the mounting system ([0021]). Since the Gorton and Larkin both endeavor to secure the apparatus to the mounting system, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify and substitute the device of Gorton and Larkin according to the teachings of Zlatic and utilize a latch to secure the apparatus. The latch and movement mechanism of Zlatic and Larkin appear to be functionally equivalent and the combined prior art device would function properly.
Claims 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over Gorton in view of Larkin further In view of Locke (US 7770855).
Regarding claims 88-89, Gorton and Larkin does not disclose the apparatus comprises a wound therapy device that includes a negative pressure source, the negative pressure source is configured to be fluidically connected to a wound dressing, the wound dressing configured to be placed over a wound and create substantially fluid impermeable seal over the wound.
Locke discloses a hanging apparatus in the same field of endeavor as the Applicant. Locke discloses a wound therapy device (10) that includes a negative pressure source (10, col 4, lines 18-20), the negative pressure source is configured to be fluidically connected to a wound dressing (col 4, lines 18-20 in proximity of the wound), the wound dressing configured to be placed over a wound and create substantially fluid impermeable seal over the wound (negative pressure devices used for therapy inherently creates a fluid impermeable seal using a dressing over the wound to apply negative pressure).
Locke utilizes the clamping system to operate a negative pressure therapy device (col 4, lines 15-25). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gorton and Larkin with the apparatus of Locke to further allow the clamping system to have further use to apply negative pressure for therapy since Gorton discloses the apparatus can be any medical apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunner (US 5829723) discloses a mounting system with latching





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781